Citation Nr: 0734897	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the TDIU claim, after the claims folder had 
been forwarded to the Board for review on appeal in January 
2005, the veteran and her representative forwarded additional 
evidence which was received in January and July 2007.  No 
waiver of initial RO consideration of this evidence was 
provided and in fact, the veteran's representative in both 
July and September 2007, specifically declined to waive 
initial consideration of this evidence, explaining that it 
was not in the veteran's best interest to do so.  

The provisions of 38 C.F.R. § 20.1304 (2007) specifically 
provide that any pertinent evidence submitted by the 
appellant which is accepted by the Board, "must be referred 
to the agency of original jurisdiction (RO) for review, 
unless this procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral."  This 
evidence, which relates to the veteran's PTSD claim, is 
clearly pertinent.  In the absence of a waiver by the veteran 
of initial RO consideration of this evidence, the Board is 
bound to remand the case to the RO to provide original 
consideration in accordance with the governing regulation.

The veteran's service connected disabilities consist of 
lumbosacral degenerative disc disease (DDD) with sciatica, 
evaluated as 40 percent disabling; cervical DDD with 
headaches and sciatica, evaluated as 30 percent disabling; 
and right and left carpal tunnel syndrome, each assigned a 
non-compensable evaluation.  The combined evaluation is 60 
percent.  The veteran's representative has also requested 
that a VA examination be furnished to include X-ray films, to 
determine the degree of severity of the veteran's back 
conditions.  The law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

In this case, it appears that a VA comprehensive examination 
was last conducted in September 2003, more than 4 years ago.  
It appears that the veteran has received a great deal of 
treatment since that time. Accordingly, the Board believes 
that it is appropriate to schedule a VA examination in order 
to accurately assess the current nature and level of 
impairment attributable to the veteran's service connected 
disabilities.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award. In the present 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date.  As the claim is being remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date should 
also be included.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
notice letter in connection with her TDIU 
claim.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA examination in order to assess 
the severity of the veteran's service 
connected disorders, particularly as 
related to the veteran's employability.  
In this regard, the examiner is advised 
that the veteran's service-connected 
disabilities consist of: lumbosacral 
degenerative disc disease (DDD) with 
sciatica, evaluated as 40 percent 
disabling; cervical DDD with headaches 
and sciatica, evaluated as 30 percent 
disabling; and right and left carpal 
tunnel syndrome, each assigned a non-
compensable evaluation.  The combined 
evaluation is 60 percent. 

The physician should be requested to 
review all pertinent records associated 
with the claims file and to comment on 
the effect of the veteran's service-
connected disabilities on her ability to 
engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected 
disabilities, alone, are of such severity 
to result in unemployability.  The types 
of industrial impairment attributable to 
the veteran's service-connected 
disabilities should be discussed.  

In conducting this examination, the 
examiner is specifically requested to 
assess and comment on the severity and 
manifestations of her service-connected 
DDD of the cervical and lumbar spine, 
along with the it's related 
symptomatology of sciatica and headaches.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed and it is 
requested that X-ray films of the lumbar 
and cervical spine be taken.  The 
examiner should provide the range of 
motion of these areas of the spine in 
degrees.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  Any 
neurological symptomatology should be 
identified as well as the duration and 
frequency of any incapacitating episodes.  

It is also requested that the veteran's 
bilateral carpal tunnel syndrome be 
assessed.  Nerve conduction velocity 
testing should be performed, unless it is 
contraindicated.  If the testing is not 
performed, the reason(s) should be 
documented in the claims folder.  The 
examination must provide findings 
sufficient to evaluate the neurological 
disability under 38 C.F.R. § 4.124a, and 
consider the functional limitations 
caused thereby.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  Thereafter, the RO should review the 
expanded record, to include evidence 
submitted for the record in January and 
July 2007 which was unaccompanied by a 
waiver, and determine whether the 
veteran's claim can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

